

116 HR 213 IH: Baseball Diplomacy Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 213IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Serrano introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo waive certain prohibitions with respect to nationals of Cuba coming to the United States to play organized professional baseball. 
1.Short titleThis Act may be cited as the Baseball Diplomacy Act. 2.Removal of certain restrictions (a)Restriction on Embargo AuthorityThe authorities of section 620(a) of the Foreign Assistance Act of 1961, those authorities under section 5(b) of the Trading with the Enemy Act that were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared before that date, and are being exercised on the date of the enactment of this Act, and section 203 of the International Emergency Economic Powers Act may not be exercised to regulate or prohibit— 
(1)those transactions permitted under section 515.571 of title 31, Code of Federal Regulations, by or on behalf of a Cuban national who enters the United States from Cuba on a visa issued under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act for the purpose of playing organized professional baseball; and (2)a Cuban national described in paragraph (1) from returning to Cuba with the earnings made in playing organized professional baseball. 
(b)Restriction on Immigration AuthorityThe authority contained in section 212(f) of the Immigration and Nationality Act may not be used to deny a visa described in subsection (a)(1) to a Cuban national for the purpose of playing organized professional baseball. (c)Inapplicability of Other RestrictionsThis section applies notwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996. 
3.Duration of visaA visa described in section 2(a)(1)— (1)shall permit the alien to whom the visa is issued to remain in the United States only for the duration of the baseball season; and 
(2)need not be renewed for subsequent entries into the United States for the duration of a valid contract entered into between the alien and the professional baseball team with which the alien played in the preceding baseball season. 